Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 1 of 30 PageID #: 54




                           EXHIBIT 2
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 2 of 30 PageID #: 55

                                                                                                  USOO6813742B2

(12) United States Patent                                                         (10) Patent No.:                US 6,813,742 B2
       Nguyen                                                                     (45) Date of Patent:                     Nov. 2, 2004

(54) HIGH SPEEDTURBO CODES DECODER                                             Chen et al., reduced State Soft/input-Soft/output algorithm
        FOR 3G USING PIPELINED SISO LOG-MAP                                    for complexity reduction in iterative and non iterative data
        DECODERS ARCHITECTURE                                                  detection, 2000, IEEE, p. 6-10.*
(75) Inventor: Quang Nguyen, Allentown, PA (US)                                Lee et al., Evaluation of the MAP decoder for the Turbo
                                                                               codes of IMT 2000, 2000, IEEE, p. 1266–1269.*
(73) Assignee: ICOMM Technologies, Inc.,
               Wilmington, DE (US)                                             Ambroze et al., Iterative MAP decoding for serial concat
                                                                               enated convolutional codes, Apr. 1998, IEEE proc. Com
(*) Notice:           Subject to any disclaimer, the term of this              mun., vol. 145, No.2, p. 53–59.*
                      patent is extended or adjusted under 35                  Dr. Woodard et al., Implementation of high rate turbo
                      U.S.C. 154(b) by 347 days.                               decoders for third genration mobile communications, 1999,
(21) Appl. No.: 09/681,093                                                     IEEE, p. 12/1-12/6.*
                                                                               Jeon et al., An efficeint Turbo decoder archietecture for IMT
(22) Filed:     Jan. 2, 2001                                                   2000, 1999, IEEE, p. 301-304.*
(65)                  Prior Publication Data
        US 2002/0124227 A1 Sep. 5, 2002                                        * cited by examiner
(51) Int. Cl. ............................................... H03M 13/03
(52) U.S. Cl. ........................................ 714/794; 714/755        Primary Examiner Albert Decady
(58) Field of Search ................................. 714/755, 786;           Assistant Examiner. Shelly A Chase
                                                        375/341, 265           (74) Attorney, Agent, or Firm-Sean L. Ingram; Mintz
                                                                               Levin Cohn Ferris Glovsky and Popeo P.C.
(56)                     References Cited                                      (57)                   ABSTRACT
                   U.S. PATENT DOCUMENTS
                                                                               A Bandband Processor for Wireless Communications is
       5,406,570 A         4/1995 Berrou et al. ............... 714/792        presented. The invention encompasses several improved
       5,446,747 A         8/1995 Berrou ....................... 714/788       Turbo codes method to provide a more practical and Simpler
       5,563.897 A       10/1996 Pyndiah et al. ............. 714/755          method for implementation a Turbo Codes Decoder in ASIC
       5,721,745 A        2/1998 Hladik et al. ............... 714/755         or DSP coding. (1) A plurality of pipelined pipelined Log
       6,000,054 A       12/1999 Bahr et al. .................. 714/786
       6,023,783 A        2/2000 Divsalar et al. ............ 714/792          MAP decoders are used for iterative decoding of received
       6,182,261   B1    1/2001 Haller et al. ................   714/758       data. (2) In a pipeline mode, Decoder A decodes data from
       6,307.901   B1 * 10/2001 Yu et al......................   375/341       the De-interleaver RAM memory while the Decoder B
       6,516,437   B1 * 2/2003 Van Stralen et al. ........       714/755       decodes data from the De-interleaver RAM memory at the
       6,526,539   B1 * 2/2003 Yano et al. .................     714/794       same time. (3) Log-MAP decoders are simpler to implement
                    OTHER PUBLICATIONS
                                                                               in ASIC with only Adder circuits, and are low-power con
                                                                               Sumption. (4) Pipelined Log-MAP decoders method provide
Montorsi et al., Desing of fixed-point iterative decoders for                  high Speed data throughput, one output per clock cycle.
concatenated codes with interleavers, 2000, IEEE, p.
801-806.                                                                                     8 Claims, 21 Drawing Sheets




                                              SISO XO1           Inter eaV                           De-Interleaver
                                              Log
                                              MAP                MEMOR                                 MEMORY
                       Input                                                          DECODER
                      Shift               DECODER
                                                                                         B
                       Reg.
                      Buffer                                                                                   Hard-Decoder
                    MEMORY
                                                                                                             46
                                                                                                                       Y
                                                   ControlLogics - State Machine (CLSM)                            Output Data
                                                                        \-47
                                                   Turbo Codes Decoder System Block Diagram
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 3 of 30 PageID #: 56


U.S. Patent            Nov. 2, 2004     Sheet 1 of 21           US 6,813,742 B2




            O               Demapping           FEC
        Demodulation                         Turbo Codes
                               P/S             DeCOder



        FIGURE 1. Typical 3G Receiver Functional Block Diagram, (Prior art)
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 4 of 30 PageID #: 57


U.S. Patent          Nov. 2, 2004     Sheet 2 of 21         US 6,813,742 B2




                                                          R2, R1, RO)
                                                           input to
                                                         Turbo Codes
                                                      110 Decoder



           FIGURE 2, 8-PSK constellations, (Prior art)
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 5 of 30 PageID #: 58


U.S. Patent          Nov. 2, 2004        Sheet 3 of 21      US 6,813,742 B2




                       G(D) = 1, n(D) / d(D)
                where, d(D) = 1 + D2 + D3, n(D) = 1 + D + D3


     FIGURE 3. The 8-states Parallel Concatenated Convolutional Code (PCCC)
                                    (Prior art)
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 6 of 30 PageID #: 59


U.S. Patent         Nov. 2, 2004    Sheet 4 of 21         US 6,813,742 B2



                                                      Å




                     XITO8                  ÅRHOWNE
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 7 of 30 PageID #: 60


U.S. Patent           Nov. 2, 2004      Sheet 5 of 21          US 6,813,742 B2




     RSYNC                                                           RO

   RX DATA                                                           R1

       BCLK                            N-BIT SHIFT REGISTER          R2

                 51         S/P      2 1       O        \ 52
                              Ee ROR1||R2
      FIGURE 5. Input Buffer Shift Registers


                                           /-24
 INPUT DATA BITS             MAPPING ROM TABLE                 SOFT WALUES
    R0, R1,R2


              FIGURE 5b. Soft Values Mapping ROM Table




           Bck llllllllll
          RSYNC -
        RX DATA         RoR1|R2 Dont cARE ROR1|R2||Dont CARE
              FIGURE 6. Input Buffer Interface Timing
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 8 of 30 PageID #: 61


U.S. Patent                                              US 6,813,742 B2




                                                         9/
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 9 of 30 PageID #: 62


U.S. Patent          Nov. 2, 2004    Sheet 7 of 21               US 6,813,742 B2




                                    O1          O
                    M5
          S2(k-1)                               O

                    M7
          S3(k-1)        CS C                       1) S3(k1)
                                              Y      O


          S4(k-1)
                                               SO        S4(k)




     FIGURE 8. The 8-STATES TRELLIS DIAGRAM of a SISO Log-MAP Decoder
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 10 of 30 PageID #: 63


U.S. Patent          Nov. 2, 2004     Sheet 8 of 21       US 6,813,742 B2




    SDO
                   /-9
                  ADD                                          BM1
    SD1                                   93

                                    2COMPL                     BM2

                                                               BM3
                                                               BM4
    SDO
                 SUB                                           BM5
    SD1

                                    2'COMPL                    BM6
                                                               BM7

                                                               BM8
                                                               BM9
                                                               BM10
                                                               BM11
                                                               BM12

                                                               BM 13
                                                               BM 14
                                                               BM 15
                                                               BM16



                  FIGURE 9. BRANCH METRIC COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 11 of 30 PageID #: 64


U.S. Patent          Nov. 2, 2004         Sheet 9 of 21             US 6,813,742 B2

                                    101
         SmOi                  /                          10 1
         sm0          ADD                           /
         bm1                                  ADD                Sum S00

         sm1j         ADD
         bm7                                  ADD                Sum S01
         Sm4i
         sm2
         bm9                                  ADD                Sum S02

         sm3          ADD
         bm15                                 ADD                Sum SO3
         Sm1i
         smaj
         bm4                                  ADD                Sum S04
         Sm2i
         sm5.         ADD
         bms                                  ADD                Sum S05
         Sm.5i
         sm6          ADD
         bm12                                 ADD                Sum S06
         Sm6i
         sm7
         brm 14                               ADD                Sum S07

         FIGURE 1 Oa. LOG-MAP COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 12 of 30 PageID #: 65


U.S. Patent          Nov. 2, 2004       Sheet 10 of 21         US 6,813,742 B2

                                        102
          Sm1i                      /                    103
           sm0          ADD
           bm3                                ADD          Sum S10
          Sm2i
           sm1j         ADD
          brm.5                               ADD          Sum S11
          Sm5i
           sm2          ADD
          bm11                                ADD          Sum S12
          Sm6i
           sm3
           bm13                               ADD          Sum S13
           SnOi
           smaj
           bm2                                 ADD         Sum S14
           Sm3i
           sm5
           bm8                                ADD          Sun S15
           Sm4i
           sm6          ADD
           bm1 O                              ADD          Sum S16
           Sm7i
                        ADD
           sm7
           bm16                               ADD          Sum S 17

              FIGURE 10b. LOG-MAP COMPUTING MODULE
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 13 of 30 PageID #: 66


U.S. Patent          Nov. 2, 2004    Sheet 11 Of 21       US 6,813,742 B2




       Sum S11                                        -o- S11 Sum
       S07Sum
       Sum S1
       Sum S13
       S13Sum
       Sum S14
       Sum S15
       S15Sum
       Sum S16
       Sum S 17                                       -o- S17sum

                  FIGURE 11. Computing Log-MAP for each state
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 14 of 30 PageID #: 67


U.S. Patent          Nov. 2, 2004     Sheet 12 of 21      US 6,813,742 B2




                                    /-12
                                    SOFT
                               DECISION Ho- SOft-deCOce
                             ALGORTHM




                  FIGURE 12. Soft Decode output
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 15 of 30 PageID #: 68


U.S. Patent          Nov. 2, 2004    Sheet 13 of 21       US 6,813,742 B2




    FIGURE 13. Computation of Forward Recursion of state-metric (ACS)
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 16 of 30 PageID #: 69


U.S. Patent          Nov. 2, 2004    Sheet 14 of 21       US 6,813,742 B2




     FIGURE 14. Computation of Backward Recursion of state-metric (ACS)
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 17 of 30 PageID #: 70


U.S. Patent          Nov. 2, 2004    Sheet 15 0f 21       US 6,813,742 B2




                                                 A(k+1)




        FIGURE 15. Forward computing of Trellis state transitions
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 18 of 30 PageID #: 71


U.S. Patent          Nov. 2, 2004    Sheet 16 of 21       US 6,813,742 B2




          A(k)




      FIGURE 16. Backward computing of Trellis state transitions
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 19 of 30 PageID #: 72


U.S. Patent          Nov. 2, 2004    Sheet 17 Of 21          US 6,813,742 B2




                                                      d-Sm-done




           FIGURE 17. State machine operations of Log-MAP Decoder
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 20 of 30 PageID #: 73


U.S. Patent          Nov. 2, 2004    Sheet 18 of 21       US 6,813,742 B2




        FIGURE 18. BM dual-port Memory Module




             FIGURE 19. SM dual-port Memory Module
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 21 of 30 PageID #: 74


U.S. Patent          Nov. 2, 2004    Sheet 19 of 21          US 6,813,742 B2



                                                      201

                             interleaver


                      A                      B
                              Dual Port
                               RAM



                      M-1                        O

            FIGURE 20. Interleaver RAM Memory Module


                                                     211
                                             /
                            De-Interleaver


                      A                      B
                              Dual POrt
                               RAM                   /-212
                      M-1                        O

            FIGURE 21. De-Interleaver RAM Memory Module
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 22 of 30 PageID #: 75


U.S. Patent          Nov. 2, 2004    Sheet 20 of 21       US 6,813,742 B2




                                    enable


            HARD-DEC           INPUT SAMPLES

                                              iput done


                  Decoding
                   dOne2




          FIGURE 22. State machine operations of Turbo Decoder
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 23 of 30 PageID #: 76


U.S. Patent          Nov. 2, 2004    Sheet 21 of 21       US 6,813,742 B2




                                                  DeCOder A




                                          Compare
                                         CounterFL?

           234 /                    235-/
          FIGURE 23. Iterative decoding feedback control Mux
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 24 of 30 PageID #: 77


                                                    US 6,813,742 B2
                              1                                                                      2
     HIGH SPEED TURBO CODES DECODER                                   in FIG. 3. data enters the two systematic encoders 3133
    FOR 3G USING PIPELINED SISO LOG-MAP                               Separated by an interleaver 32. An output codeword consists
          DECODERS ARCHITECTURE                                       of the source data bit followed by the parity check bits of the
                                                                      two encoders. Other prior work of error correction codes
          CROSS REFERENCE TO RELATED                                  was done by Berrou et al. describing a parallel concatenated
                 APPLICATIONS                                         codes which is are much complex encoding Structure that are
   This application is based upon the development of IP Core          not Suitable for portable wireleSS device. Another patent
ASIC products for 3G-WDMA and 3G-CDMA2000 wire                        U.S. Pat. No. 6,023,783 by Divsalar et al. describes a more
leSS communications applications by IComm Technologies,               improved encoding method than Berrou using Some basic
Inc. since early 1998. This application also references to the        mathematical concepts of parallel concatenated codes.
prior U.S. provisional application Ser. No. 60/131,516 filed          However, patents by Berrou, the U.S. Pat. No. 6,023,783,
                                                                      and others only describe the basic concept of parallel
May 26, 1999.                                                         concatenated codes using mathematical equations which are
            BACKGROUND OF INVENTION                                   good for research in deep Space communications and other
                                                                 15   government projects but are not feasible, economical, and
  1. Field of the Invention                                           practical for consumers. The encoding of data is simple and
  This invention relates to Baseband Processor and Error              can be easily implemented with a few Xor and flip-flop logic
Correction Codes for Third Generation (3G) Wireless                   gates. But the decoding the Turbo Codes is much more
Mobile Communications, and more particularly, the inven               difficult to implement in ASIC or software. The prior arts
tion relates to a very high Speed Turbo Codes Decoder using           describe briefly the implementation of the Turbo Codes
pipelined Log-MAP decoders method for for Third Genera                Decoder which are mostly for deep Space communications
tion (3G) CDMA2000 and 3G-WCDMA.                                      and requires much more hardware, powers and costs.
   2. Description of Prior Art                                           All the prior arts of Turbo Codes fail to achieve a simpler
   Turbo Codes decoding is based upon the classic forward             method for a Turbo Codes Decoder as it is required and
error correction concepts that include the use of recursive
                                                                 25   desired for 3G cellular phones and 3G personal communi
                                                                      cation devices including high Speed data throughput, low
systematic constituent Encoders (RSC) and Interleaver to              power consumption, lower costs, limited bandwidth, and
reduce E/No for power-limited wireleSS applications Such              limited power transmitter in noisy environment.
as digital 3G Wireless Mobile Communications. A Turbo
Codes Decoder is an important part of the baseband pro                               SUMMARY OF INVENTION
ceSSor in the wireleSS communication Receiver, which is
used to reconstruct the corrupted and noisy received data                The present invention directed Turbo Codes Decoder to
and to improve BER (bit-error-rate) throughput. FIG. 1.               implement a more efficient, practical and Simpler method to
shows an example of a 3G Receiver with a Turbo Codes                  achieve the requirements for 3G cellular phones and 3G
Decoder 13 which decodes data from the Demodulator 11            35
                                                                      personal communication devices including higher Speed
and De-mapping 12 modules, and Sends decoded data to the              data throughput, lower power consumptions, lower costs,
MAC layer 14. FIG. 2. shows an example of an 8-PSK                    and simpler implementation in ASIC or software. The
constellation points 21 produced by the Demodulator mod               present invention encompasses improved and Simplified
ule 11. The De-mapping 12 module uses the 8-PSK con                   Turbo Codes Decoder method and apparatus to deliver
Stellation points 21 to convert into binary data 22 and Send          higher speed and lower power especially for 3G applica
                                                                 40
to the Turbo Codes Decoder 13. The data 22 is then decoded            tions. An exemplary embodiment Turbo Codes Decoder
and reconstructed by the Turbo Codes Decoder 13 and send              utilizes two pipelined and Serially concatenated SISO Log
to the MAC layer 14.                                                  MAPDecoders with Interleaver-Memory at the output of the
   A most widely used forward-error-correction FEC scheme             first decoder and a De-interleaver-Memory at the second
is the Viterbi Algorithm Decoder in both wired and wireless      45
                                                                      decoder. The two decoderS function in a pipelined Scheme
application. A drawback is that it requires a long waiting for        with delay latency N; while the first decoder is decoding data
                                                                      in the de-interleaver-Memory, the Second decoder performs
decisions until the whole. Sequence has been received. A              decoding data in the interleaver-Memory, which produces a
delay of six time the memory length of the received data is           decoded output every clock cycle in results. Accordingly,
required for decoding. One of the more effective FEC, with            several objects and advantages of our Turbo Codes Decoder
higher complexity, a MAP algorithm used to decode                50     C.
received message has comprised the Steps of very compu                   To deliver higher speed throughput and lower power
tational complex, requiring many multiplications and addi             consumption
tions per bit to compute the posteriori probability. A major
difficulty with the use of the MAP algorithm has been the                To utilize SISO Log-MAP decoder for faster decoding
implementation in Semiconductor ASIC devices, the com            55   and simplified implementation in ASICr with the use ofbi
plexity the multiplications and additions which will slow             nary adders for computation.
down the decoding process and reducing the throughput data               To perform re-iterative decoding of data back-and-forth
rates. Furthermore, even under the best conditions, each              between the two Log-MAP decoders in a pipelined scheme
operations used in the MAP algorithm requires a large                 until a decision is made. In Such pipelined Scheme, a
circuits in the ASIC. The result is costly, and low perfor       60   decoded output data is produced each clock cycle.
mance in bit rates throughput.                                           To improve higher performance in term of Symbol error
   Recently introduced by the 3GPP organization a new class           probability and low BER for 3G applications such as 3G
of codes using parallel concatenated codes (PCCC) that                W-CDMA, and 3G CDMA2000 operating at very high
include the use of the classic recursive Systematic constitu          bit-rate up to 100 Mbps in a low power noisy environment.
ent Encoders (RSC) and Interleaver as shown in FIG. 3.           65      To utilize an simplified and improved architecture of SISO
offers great improvement. An example of the 3GPP Turbo                Log-MAP decoder including branch-meric (BM) calcula
Codes PCCCTurbo Codes with 8-states and rate /3 is shown              tions module, recursive state-metric (SM) forward/
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 25 of 30 PageID #: 78


                                                  US 6,813,742 B2
                             3                                                                   4
backward calculations module, Log-MAP posteriori prob                    FIG. 23. is a block diagram of the Iterative decoding
ability calculations module, and output decision module.            feedback control Mux.
   To reduce complexity of multiplier circuits in MAP                              DETAILED DESCRIPTION
algorithm by perform the entire MAP algorithm in Log                Turbo Codes Decoder
domain with the uses of binary der circuits which are more            An illustration of a 3GPP 8-state Parallel Concatenated
suitable for ASIC implementation while still maintain a high        Convolutional Code (PCCC), with coding rate /3, constraint
level of performance output.                                        length K=4, using SISO Log-MAPDecoders is provided for
   To design an improve Log-MAPDecoder using high level             simplicity in descriptions of the invention. As shown in FIG.
design language of VHDL which can be Synthesized into               4, a Turbo Codes Decoder has two concatenated LoSISO
custom ASIC and FPGA devices.                                       g-MAP Decoders A 42 and B 44 connected in a feedback
   Still further objects and advantages will become apparent        loop with Interleaver Memory 43 and De-Interleaver
to one skill in the art from a consideration of the ensuing         Memory 45 in between. An input Buffer 41, shown in details
descriptions and accompanying drawings.                             FIG. 5; has one serial-to-par(S/P) converter 51, and three
                                                                    shift registers 52 of length N for block decoding. A control
           BRIEF DESCRIPTION OF DRAWINGS                       15   logic module (CLSM) 47, shown in FIG. 4, consists of
  FIG. 1. is a typical 3G Receiver Functional Block Dia             various State-machines which in turn control all the opera
                                                                    tions of the Turbo Codes Decoder. The hard-decoder module
gram which use Turbo Codes Decoder for error-correction.            46 outputs the final decoded data. Signals R2, R1, R0 are the
  FIG.2. is an example of an 8-PSK (QPSK) constellations            received data shifted out from the Shift Registers. Signal
of the receiving Signals.                                           XO1, and XO2 are the output soft decision of the Log-MAP
  FIG. 3. is a block diagram of the 8-states Parallel Con           Decoders A42 and B 44 respectively, which are stored in the
catenated Convolutional Codes.                                      Interleaver Memory 43 and De-Interleaver Memory 45
   FIG. 4. is the Turbo Codes Decoder System Block Dia              module. Signal Z2 and Z1 are the output of the Interleaver
gram showing Log-MAP Decoder, Interleavers, Input Shift             Memory 43 and De-Interleaver Memory 45 where the Z2 is
registers and control logics.                                  25   feed into Log-MAP decoder B 44, and Z1 is feedback into
   FIG. 5. is a block diagram of the Input Buffer Shift             Log-MAP decoder A 42 for iterative decoding.
Registers.                                                               In accordance with the invention, the Turbo Codes
                                                                    Decoder decodes an 8-state Parallel Concatenated Convo
   FIG. 5b. is the Soft Values Mapping ROM Table.
   FIG. 6. is the input Buffer Interface Timing.                    lutional Code (PCCC), with coding rate /3, constraint length
                                                                    K=4, using LSISOog-MAP (Maximum a Posteriori) Decod
   FIG. 7... is a block diagram of the 8-states SISO Log-MAP        ers in pipeline. The Turbo Codes Decoder can also decode
Decoder showing Branch Metric module, State Metric                  a 16-states or more PCCC with different code rates.
module, Log-MAP module, am State and Branch Memory                    As shown in FIG. 1. the Turbo Codes Decoder functions
modules.                                                            effectively as follows:
  FIG. 8. is the 8-States Trellis Diagram of a SISO Log        35      Serial received data are shifted into 3 Shift Registers to
MAP Decoder.                                                        produce R0, R1, and R2 data Sequence.
  FIG. 9. is a block diagram of the BRANCH METRIC                      The soft value module converts the input data R0, R1, and
COMPUTING module.                                                   R2 into 3-bit quantization soft-values according to TABLE
  FIG. 10a. is a block diagram of the Log-MAP computing             1.
for u-0.                                                       40      When a block of N input data is received, the Turbo
  FIG. 10b. is a block diagram of the Log-MAP computing             Decoder starts the Log-MAP Decoder A to decode the N
for u=1.                                                            input bits based on the soft-values of R0 and R1, then stores
   FIG. 11. is a block diagram of the Log-MAP Compare &             the outputs in the Interleaver Memory.
Select 1 maximumogic for each State.                                   Next, the Turbo Decoder starts the Log-MAP Decoder B
   FIG. 12. is a block diagram of the Soft Decode module.
                                                               45   to decode the Ninput bits based on the soft-values of R2 and
                                                                    Z2, then store the outputs in the De-Interleaver Memory.
   FIG. 13. is a block diagram of the Computation of                   The Turbo Decoder will now do the iterative decoding for
Forward Recursion of stSte-m Mric module (FACS).                    L number of times. The Log-MAP Decoder A now uses the
  FIG. 14. is a block diagram of the Computation of                 signals Z1 and R1 as inputs. The Log-MAPDecoder Buses
Backward Recursion of st Ste-m Mric module (BACS).             50   the SigZ2 and R2 as inputs.
  FIG. 15. showing FoState Metric rward computing of                   When the iterative decoding Sequences are done, the
Trellis State transitions.                                          Turbo Decoder Starts the hard-decision operations to com
  FIG. 16. showing BaState Metric ckward computing of               pute and produce Soft-decision outputs.
Trellis State transitions.                                          Input Buffer Shift Registers
   FIG. 17. is a block diagram of the State Machine opera      55      As shown in FIG. 5., the Turbo Codes Input Buffer has a
tions of Log-MAP Decoder.                                           serial-to-parallel (S/P) converter 51, and three Shift Regis
   FIG. 18. is a block diagram of the BM dual-port Memory           ters 52 of N bits to store each block of N input data. A 3-bit
Module.                                                             Seral-to Parallel (S/P) converter 51 converts input data into
                                                                    3 serial data streams which are then shifted into the corre
  FIG. 19. is a block diagram of the SM dual-port Memory       60   sponding shift registers 52. As shown in FIG. 6. is the timing
Module.
                                                                    interface with the input buffer from the external hosts or the
  FIG. 20. is a block diagram of the Interleaver RAM                Demodulator/De-mapping 12. A bit clock (BCLK) in con
Memory Memory Module.                                               junction with the frame sync (RSYNC) are used to shift data
  FIG. 21. is a block diagram of the De-Interleaver RAM             into the SIP converter 51 when the RSYNC is active
Memory Module.                                                 65   (HIGH).
  FIG. 22. is a block diagram of the State Machine opera              As shown in FIG. 5b., each input data bit R0, R1, and R2
tions of the Turbo Codes Decoder.                                   entering into the Log-MAP Decoder are assigned a Soft
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 26 of 30 PageID #: 79


                                                             US 6,813,742 B2
                           S                                                                          6
value of L-bit quantization as shown in the following                   Trellis 85 as shown in the FIG.8. based on the following
TABLE 1. The same Soft values are used as the threshold for             equations:
the final hard code data.
                                                                              Local Euclidean distances values=SD0*G0+SD1 G1
 t2)
                              TABLE 1.
                                                                          The SDO and SD1 are soft-values from TABLE 1., G0 and
                                                                        G1 are the expected input for each path in the Trellis 85. G0
                              Soft values                               and G1 are coded as signed antipodal values, meaning that
                                                                        0 corresponds to +1 and 1 corresponds to -1. Therefore, the
          Soft Values L-bit                 Input data Bit              local Euclidean distances for each path in the Trellis 85 are
             O11                            O                           computed by the following equations:
             101                            1.


SISO Log-MAP Decoder
  shown in FIG. 7., an SISO Log-MAP Decoder42 44                   15
comprises of a Branch Metric (BM) computation module 71,
a State Metric (SM) computation module 72, a Log-MAP
computation module 73, a BM Memory module 74, a SM
Memory module 75, and a Control Logic State Machine
module 76. Soft-values inputs enter the Branch Metric (BM)
computation module 71, where Euclidean distance is calcu
lated for each branch, the output branch metrics are Stored
in the BM Memory module 74. The State Metric (SM)
computation module 72 reads branch metrics from the BM
Memory 74 and compute the state metric for each state, the         25
output state-metrics are stored in the SM Memory module
75. The Log-MAP computation module 73 reads both
branch-metrics and state-metrics from BM memory 74 and
SM memory 75 modules to compute the Log Maximum a
Posteriori probability and produce soft-decision output. The
Control Logic State-machine module 76 provides the overall
operations of the decoding process.
   As shown in FIG. 7., the Log-MAP Decoder 42 44
functions effectively as follows:                                  35
  The Log-MAPDecoder 4244 reads each soft-values (SD)
data pair input, then computes
  branch-metric (BM) values for all 16 paths in the Turbo                  As shown in FIG. 9., the Branch Metric Computing
Codes Trellis 85 as shown in FIG.8., then stores all 16 BM              module comprise of one L-bit Adder 91, one L-bit Subtracter
data into BM Memory 74. It repeats computing BM values             40   92, and a 2"complemeter 93. It computes the Euclidean
for each input data until all N Samples are calculated and              distances for path M1 and M5. Path M2 is 2'complement of
stored in BM Memory 74.                                                 path M1. Path M6 is 2'complement of M5. Path M3 is the
   The Log-MAPDecoder 4244 reads BM values from BM                      same path M2, path M4 is the same as path M1, path M7 is
Memory 74 and SM values from SM Memory 75, and                          the same as path M6, path M8 is the same as path M5, path
computes the forward state-metric (SM) for all 8 states in the     45   M9 is the same as path M6 path M10 is the same as path M5,
Trellis 85 as shown in FIG.8., then store all 8 forward SM              path M11 is the same as path M5, path M12 is the same as
data into SM Memory 75. It repeats computing forward SM                 path M6, path M13 is the same as path M2, path M14 is the
values for each input data until all N Samples are calculated           same as path M1, path M15 is the same as path M1, and path
and stored in SM Memory 75.                                             M16 is the same as path M2.
  The Log-MAPDecoder 4244 reads BM values from BM                  50   State Metric Computing Module
Memory 74 and SM values from SM Memory 75, and                             The State Metric Computing module 72 calculates the
computes the backward state-metric (SM) for all 8 states in             probability A(k) of each State transition in forward recursion
the Trellis 85 as shown in FIG. 8., then store all 8 backward           and the probability B(k) in backward recursion. FIG. 13.
SM data into the SM Memory 75. It repeats computing                     shows the implementation of State-metric in forward recur
backward SM values for each input data until all Nsamples          55   sion with Add-Compare-Select (ACS) logic, and FIG. 14.
are calculated and stored in SM Memory 75.                              shows the implementation of State-metric in backward recur
   The Log-MAP Decoder 42 44 then computed Log-MAP                      sion with Add-Compare-Select (ACS) logic. The calcula
posteriori probability for u=0 and u=1 using BM values and              tions are performed at each node in the Turbo Codes Trellis
SM values from BM Memory 74 and SM Memory 75. It                        85 (FIG. 8) in both forward and backward recursion. The
repeats computing Log-MAP posteriori probability for each          60   FIG. 15. shows the forward state transitions in the Turbo
input data until all Nsamples are calculated. The Log-MAP               Codes Trellis 85 (FIG. 8), and FIG. 16. show the backward
Decoder then decodes data by making Soft decision based on              state transitions in the Turbo Codes Trellis 85 (FIG. 8). Each
the posteriori probability for each Stage and produce Soft              node in the Trellis 85 as shown in FIG.8. has two entering
decision output, until all N inputs are decoded.                        paths: one-path 84 and Zero-path 83 from the two nodes in
Branch Metric Computation Module                                   65   the previous Stage.
  The Branch Metric (BM) computation module 71 com                         In an examplanary embodiment, the ACS logic comprises
putes the Euclidean distance for each branch in the 8-States            of an Adder 132, an Adder 134, a Comparator 131, and a
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 27 of 30 PageID #: 80


                                                     US 6,813,742 B2
                                7                                                                     8
Multiplexer 133. In the forward recursion, the Adder 132                      s00sum=MAXsum so0, 0
computes the Sum of the branch metric and State metric in                     s01sum=MAXsum SO1, SO0sum
the one-path 84 from the State S(k-1) of previous stage
(k-1). Adder 134 computes the sum of the branch metric and                    s02sum=MAXsum SO2, S01sum
state metric in the Zero-path 83 from the state (k-1) of          5
previous stage (k-1). The Comparator 131 compares the two                     s03sum=MAXsum SO3, SO2sum
sums and the Mulitplexer 133 selects the larger sum for the
State S(k) of current stage (k). In the backward recursion, the               s04sum=MAXsum SO4, SO3sum
Adder 142 computes the sum of the branch metric and state                     s05sum=MAXsum SO5, SO4sum
metric in the one-path 84 from the state s(i+1) of previous
stage (J+1). Adder 144 computes the sum of the branch                         s06sum=MAXsum SO6, SO5sum
metric and state metric in the Zero-path 83 from the state
S(i+1) of previous stage (J+1). The Comparator 141 com                        s07sum=MAXsum so7, SO6sum
pares the two sums and the Mulitplexer 143 selects the larger                 S10sum=MAXsum S10, 0
Sum for the state S() of current stage ().                        15
   The Equations for the ACS are shown below:                                 S11sum=MAXsum S11, S10sum
                                                                              S12sum=MAXsum S12, S11sum
                                                                              S13sum=MAXsum S13, S12sum
  Time (k-1) is the previous stage of (k) in forward                          S14sum=MAXsum S14, S13sum
recursion as shown in FIG. 15., and time (i+1) is the
previous stage of () in backward recursion as shown in FIG.                   S15sum=MAXsum S15, S14sum
16.
Log-MAP computing Module                                          25          S16sum=MAXsum S16, S15sum
   The Log-MAP computing module calculates the poste                          S17sum=MAXsum S17, S16sum
riori probability for u=0 and u=1, for each path entering each
state in the Turbo Codes Trellis 85 corresponding to u=0 and           Control Logics-State Machine (CLSM) Module
u=1 or referred as Zero-path 83 and one-path 84. The                      As shown in FIG. 7... the Control Logics module controls
accumulated probabilities are compared and Selected the u              the overall operations of the Log- MAP Decoder. The
with larger probability. The soft-decision are made based on           control logic state machine 171, referred as CLSM, is shown
the final probability selected for each bit. FIG.10a shows the         in FIG. 17. The CLSM module 171 (FIG. 17) operates
implementation for calculating the posteriori probability for          effectively as the followings. Initially, it stays in IDLE state
u=0. FIG. 10b. shows the implementation for calculate the              172. When the decoder is enable, the CLSM transitions to
posteriori probability for u=1. FIG. 11... shows the imple        35   CALC-BM state 173, it then starts the Branch Metric (BM)
mentation of compare-and-Select the u with larger probabil             module operations and monitor for completion. When
ity. FIG. 12. shows the implementation of the soft-decode              Branch Metric calculations are done, referred as bm-done
compare logic to produce output bits based on the posteriori           the CLSM transitions to CALC-FWD-SM state 174, it then
probability of u=0 and u=1. The equations for calculation the          tarts the State Metric module (SM) in forward recursion
accumulated probabilities for each State and compare-and          40   operation. When the forward SM state metric calculations
Select are shown below:                                                are done, referred as fwd-sm, the CLSM transitions to
                                                                       CALC-BWD-SM state 175, it then starts the State Metric
                                                                       module (SM ) in backward recursion operations. When
                                                                       backward SM State metric calculations are done, referred as
                                                                  45   bwd-sm-done the CLSM transitions to CALC-Log-MAP
                                                                       state 176, it then starts the Log-MAP computation module to
                                                                       calculate the maximum a posteriori probability to produce
                                                                       soft decode output. When Log-MAP calculations are done,
                                                                       referred as log-map-done, it transitions back to IDLE state
                                                                  50   172.
                                                                       BM Memory and SM Memory
                                                                          The Branch-Metric Memory 74 and the State-Metric
                                                                       Memory 75 are shown in FIG. 7. as the data storage
                                                                       components for BM module 71 and SM module 72. The
                                                                  55   Branch Metric Memory module is a dual-port RAM contains
                                                                       M-bit of N memory locations as shown in FIG. 18. The State
                                                                       Metric Memory module is a dual-port RAM contains K-bit
                                                                       of N memory locations as shown in FIG. 19. Data can be
                                                                       written into one port while reading at the other port.
                                                                  60   Interleaver Memory and De-interleaver Memory
                                                                          As shown in FIG. 4., the Interleaver Memory 43 stores
                                                                       data for the first decoder A42, and De-interleaver memory
                                                                       45 stores data for the second decoder B 44. In an iterative
                                                                       pipelined decoding, the decoder A 42 reads data from
                                                                  65   De-interleaver memory 45 and writes results data into
                                                                       Interleaver memory 43, the decoder B 44 reads data from
                                                                       Interleaver memory 43 and write results into De-interleaver
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 28 of 30 PageID #: 81


                                                    US 6,813,742 B2
                              9                                                                     10
memory 45. The Interleaver/De-interleaver Memory module                   wherein the output of the memory module associated
uses an interleaver to generate the write address Sequences               with the last Soft decision decoder is fed back as an
of Memory in write mode. In read mode, the memory read                     input to the first Soft decision decoder, wherein the
address are normal Sequences.                                              output of the memory module associated with the first
   As shown in FIG. 20., the Interleaver memory 43 com                     Soft decision decoder is fed as an input to the Second
prises of an Interleaver module 201 and a dual-port RAM                    Soft decision decoder, wherein the last Soft decision
202 contains M-bit of N memory locations. The Interleaver                  decoder receives output of the memory module asso
is a Turbo code internal interleaver as defined by 3GPP                    ciated with the preceding Soft decision decoder.
standard ETSI TS 125 222 V3.2.1 (2000–05). The Inter                    2. The baseband processor Subsystem according to claim
leaver permutes the address input port A for all write                1, wherein each decoder processes at leat one baseband
operations into dual-port RAM module. Reading data from               Source Signal input and an extrinsic information input
output port B are done with normal address input.                     coupled from the preceding memory module, wherein each
  As shown in FIG. 21., the De-interleaver memory 45                  decoder performs the maximum a posteriori decoding algo
comprises of an De-Interleaver module 211 and a dual-port             rithm and Stores the Soft decision into its corresponding
RAM 212 contains M-bit of N memory locations. The                15
                                                                      memory module.
De-Interleaver is a Turbo code internal interleaver as defined
by 3GPP standard ETSI TS 125 222 V3.2.1 (2000–05). The                  3. The baseband processor Subsystem according to claim
De-Interleaver permutes the address input port A for all              1, wherein each Soft decision decoder uses a maximum a
write operations into dual-port RAM module. Reading data              posteriori (MAP) probability algorithm, and/or a logarithm
from output port B are done with normal address input.                approximation algorithm.
Turbo Codes Decoder Control Logics-State Machine                         4. The baseband processor Subsystem according to claim
(TDCLSM)                                                              1, wherein each Soft decision decoder implements concat
                                                                      enated convolutional codes.
  As shown in FIG. 4. the Turbo Decoder Control Logics                  5. The baseband processor Subsystem according to claim
module 47, referred as TDCLSM, controls the overall opera             1 further said to be implemented in an ASIC (application
tions of the Turbo Codes Decoder. The state-machine is           25
shown in the FIG. 22. Initially, the TDCLSM 47 stays in               Specific-integrated-circuit) of an SoC (System-on-chip)
IDLE state 221. When decoder enable signal is active, the             device, or in an VLSI (very large-scale integrated circuits)
TDCLSM 47 transitions to INPUT States 222. The                        device for wireleSS communication applications.
TDCLSM 47 starts the input shifting operations until the                 6. A method of iteratively decoding a plurally of
input buffer 41 is fill indicated by input-ready signal. Then,        Sequences of received baseband Signals, the method com
the TDCLSM 47 transitions to Log-MAP A state 223 and                  prising:
starts the operations of Log-MAP Decoder A42. When the                   processing Systematic information data and extrinsic
Lof-MAPA 42 is done. the TDCLSM 47 transitions to the                      information data using the maximum a posteriori (AP)
Log-MAPB state 224 and starts the Log-MAP Decoder B                       probability algorithm, and/or logarithm approximation
44. When Log-MAPB 44 is done, the TDCLSM 47 starts               35       algorithm;
the iterative decoding for J number of times. When the                  generating Soft decision based on the maximum a poste
iterative decoding sequences are done, the TDCLSM 47                       riori (MAP) probability algorithm, and/or logarithm
transitions to HARD-DEC state 225 and produces the hard                   approximation algorithm;
decode outputs. Then the TDCLSM 47 transitions to the                   weighting and Storing Soft decision information into the
INPUT state to start decoding another block of data.             40       corresponding memory module;
Iterative Decoding                                                      performing, for a predetermined number of times, itera
   Turbo Codes decoder performs iterative decoding Ltimes                 tive decoding from the first to the last of multiple
by feeding back the output Z1 of the second Log-MAP                       decoders, wherein an output from the last Soft decision
decoder B into the corresponding first Log-MAP decoder A,                 decoder is fed back as an input to the first Soft decision
before making decision for hard-decoding output. AS shown        45
                                                                           decoder, then from the first to the Second decoders, and
in FIG. 13., the Counter 233 count the preset number L                     propagate to the last decoder in a circular circuit.
times, the Multiplexer select the input for the Decoder A.              7. The method according to claim 6, wherein the the
When Counter is zero, the Mux selects the input R1, else it           soft-in soft-out (SISO) maximum a posteriori (MAP) prob
selects the recursive input Z1 from Decoder B.                        ability algorithm and logarithm approximation algorithm
  What is claimed is:                                            50
   1. A baseband processor for iteratively processing a               calculates the alpha function probability A(k) of each State
plurality Sequences of received baseband digital Signals, the         transition in forward recurison and the beta function prob
baseband processor Subsystem comprising:                              ability B(k) in backward recursion.
                                                                        8. The method according to claim 6 further said to be
   at least two Soft decision decoders are Serially coupled in        implemented in Software coded SISO maximum a posteriori
      a circular circuit wherein each decoder processes Soft     55
                                                                      (MAP) probability algorithm and/or logarithm approxima
      decision from the preceding decoder output data in an           tion algorithm using any available DSP (digital-signal
     iterative mode,                                                  proSSor) device.
  at least one memory module that is electrically coupled to
     an output of a corresponding Soft decision decoder,
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 29 of 30 PageID #: 82
                                                                                                           USOO6813742C1

       (12) EX PARTE REEXAMINATION CERTIFICATE (6654th)
United States Patent                                                                   (10) Number:           US 6,813,742 C1
Nguyen                                                                                 (45) Certificate Issued:   Feb. 10, 2009
(54) HIGH SPEEDTURBOCODES DECODER FOR                                             T. Ngo and I. Verbauwhede, “Fixed Point Implementation
        3G USING PIPELINED SSO LOG-MAP                                            for Turbo Codes.” Final Report for 1998–99 Micro Project
        DECODERS ARCHITECTURE                                                     98-162, http://www.ucop.edu/research/micro/98 99/98
                                                                                  162.pdf.
(75) Inventor: Quang Nguyen, Allentown, PA (US)                                   S. Pietrobon, “Implementation and Performance of a Turbo/
(73) Assignee: ICOMM Technologies, Inc.,                                          Map Decoder.” Int. J. Satellite Commun., vol. 16, pp. 23–46,
                                                                                  Jan.-Feb. 1998.
               Fogelsville, PA (US)                                               J. Nikolic-Popovic, “Real Time Implementation of
Reexamination Request:                                                            cdma2000 Turbo Decoder on TMS320C6200. International
        No. 90/008,089, Jul. 13, 2006                                             Conferences on Signal Processing Applications and Tech
                                                                                  nology, 1999.
Reexamination Certificate for:                                                    L. R. Bahl, J. Cocke, F. Jelinek, and J. Raviv, “Optimal
        Patent No.:         6,813,742                                             Decoding of Linear Codes for Minimizing Symbol Error
        Issued:             Nov. 2, 2004                                          Rate.” IEEE Trans. Inform. Theory, vol. IT 20, pp. 284-287.
        Appl. No.:          09/681,093                                            Mar 1974.
        Filed:              Jan. 2, 2001                                          IEEE 100, “The Authoritative Dictionary of IEEE Standards
(51) Int. Cl.                                                                     Terms. Seventh Edition, New York, Institute of Electrical
        H03M, 3/00               (2006.01)                                        and Electronics Engineers, Inc. (New York, 2000).
        H03M, 3/29               (2006.01)                                        ETSI TS 125 222 version 3.2.1 Specification, May 2005.
        H04L I/00                (2006.01)                                        Primary Examiner Woo H. Choi
(52) U.S. Cl. ........................................ 714/794; 714/755           (57)                          ABSTRACT
(58) Field of Classification Search ........................ None
     See application file for complete search history.                            A Bandband Processor for Wireless Communications is pre
                                                                                  sented. The invention encompasses several improved Turbo
(56)                    References Cited                                          codes method to provide a more practical and simpler
                  U.S. PATENT DOCUMENTS
                                                                                  method for implementation a Turbo Codes Decoder in ASIC
                                                                                  or DSP coding. (1) A plurality of pipelined pipelined Log
       6,510,536 B1       1/2003 Crozier et al.                                   MAP decoders are used for iterative decoding of received
       6,829,313 B1      12/2004 Xu                                               data. (2) In a pipeline mode, Decoder A decodes data from
                   OTHER PUBLICATIONS                                             the De-interleaver RAM memory while the Decoder B
                                                                                  decodes data from the De-interleaver RAM memory at the
S. Crozier, K. Gracie, and A. Hunt, “Efficient Turbo Decod                        same time. (3) Log-MAP decoders are simpler to implement
ing Techniques.” Proceedings of the 11" International Con                         in ASIC with only Adder circuits, and are low-power con
ference on Wireless Communications, Calgary, Alberta,                             sumption. (4) Pipelined Log-MAP decoders method provide
Canada, pp. 187–195, Jul. 12–14, 1999.                                            high speed data throughput, one output per clock cycle.



                                                                                                         De-interleaver
                                                                                                           MEMORY
                                                                                       DECODER
                                                                                                B




                                                      Control Logics - State Machine (CLSM)                           Output Data
                                                                             47

                                                      Turbo Codes decoder System Block Diagram

                                                  RSYNC

                                                  rxAA



                                                            5                     2         O       52
                                                                       SP
                                                                       REG     RORR2
                                                             input Buffer Shift registers
Case 4:21-cv-00294-SDJ Document 1-3 Filed 04/12/21 Page 30 of 30 PageID #: 83


                                                      US 6,813,742 C1
                  1.                                                                                  2
              EX PARTE                                                  received from the input buffer and an extrinsic information
    REEXAMINATION CERTIFICATE                                           input coupled from the preceding memory module, wherein
                                                                        each decoder performs the maximum a posteriori decoding
      ISSUED UNDER 35 U.S.C. 307                                        algorithm and stores the soft decision into its corresponding
                                                                        memory module.
       THE PATENT IS HEREBY AMENDED AS                                    3. The baseband processor subsystem according to
              INDICATED BELOW.                                          claim 1, wherein each soft decision decoder uses a maxi
                                                                        mum a posteriori (MAP) probability algorithm, and/or a
  Matter enclosed in heavy brackets          appeared in the            logarithm approximation algorithm.
patent, but has been deleted and is no longer a part of the        10
                                                                          4. The baseband processor subsystem according to
patent; matter printed in italics indicates additions made              claim 1, wherein each soft decision decoder implements
to the patent.                                                          concatenated convolutional codes.
                                                                          6. A method of iteratively decoding a plurally plurality
AS A RESULT OF REEXAMINATION, IT HAS BEEN                               of sequences of received baseband signals, the method com
  DETERMINED THAT:                                                      prising:
                                                                   15
                                                                           providing an input buffer comprising at least three shift
  Claims 5 and 8 are cancelled.                                              registers, for receiving an input signal and generating
                                                                             first, second, and third shifted input signals,
  Claims 1–4, 6 and 7 are determined to be patentable as                   providing first and second soft decision decoders serially
amended.                                                                     coupled in a circular circuit, wherein each decoder
                                                                             processes soft decision from the preceding decoder out
   1. A baseband processor for iteratively processing a plu                  put data, and wherein the first decoderfurther receives
rality sequences of received baseband digital signals, the                   the first and second shifted input signals from the input
baseband processor subsystem comprising:                                     buffer and the second decoderfurther receives the third
                                                                             shifted input signal from the input buffer,
  an input buffer comprising at least three shift registers, for   25      providing at least One memory module coupled to an out
    receiving an input signal and generating first, second,                  put of each of the first and second soft decision
    and third shifted input signals,                                         decoders, wherein the output of the memory module
  at least two soft decision decoders are including first and                associated with the second soft decision decoder is fed
     second soft decision decoders serially coupled in a cir                  back as an input of the first soft decision decoder,
     cular circuit wherein each decoder processes soft deci        30      processing systematic information data and extrinsic
     sion from the preceding decoder output data in an itera                 information data using the maximum a posteriori (AP)
     tive mode:                                                              probability algorithm, and/or logarithm approximation
  at least one memory module that is electrically coupled to                 algorithm;
     an output of a corresponding soft decision decoder,                   generating soft decision based on the maximum a poste
     wherein the output of the memory module associated            35        riori (MAP) probability algorithm, and/or logarithm
                                                                             approximation algorithm;
     with the a last soft decision decoder is fed back as an               weighting weighing and storing soft decision informa
    input to the first soft decision decoder,                               tion into the corresponding memory module:
  wherein the output of the memory module associated with                 performing, for a predetermined number of times, itera
    the first soft decision decoder is fed as an input to the      40       tive decoding from the first to the last of multiple
     second soft decision decoder, wherein the last soft deci               decoders, wherein an output from the last Soft decision
     sion decoder receives output of the memory module                      decoder is fed back as an input to the first soft decision
     associated with the preceding soft decision decoder,                    decoder, then from the first to the second decoders, and
     and                                                                     propagate to the last decoder in a circular circuit.
  wherein the first soft decision decoder further receives the     45     7. The method according to claim 6, wherein the the
    first and second shifted input signals from the input               soft-in soft-out (SISO) maximum a posteriori (MAP) prob
    buffer and the second soft decision decoder further                 ability algorithm and logarithm approximation algorithm
    receives the third shifted input signals from the input             calculates the alpha function probability A(k) of each state
    buffer.                                                             transition in forward recurison recursion and the beta func
  2. The baseband processor subsystem according to                 50
                                                                        tion probability B(k) in backward recursion.
claim 1, wherein each decoder processes at leat one base
band source signal input the shifted input signal or signals                                   k   k   k   k   k
